Case 2:20-cv-00310-JES-MRM Document 81 Filed 03/16/21 Page 1 of 6 PageID 1192



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

LOUIS MATTHEW CLEMENTS,

              Plaintiff,

v.                                     Case No:   2:20-cv-310-FtM-29MRM

APAX PARTNERS LLP, ATTENTI
US. INC., 3M, and MIKE
ROMAN,   in   his   official
capacity as CEO of 3M,

              Defendants.


                                 OPINION AND ORDER

       This matter comes before the Court on plaintiff's Motion to

Reconsider Dismissal With Prejudice of Judicial Defendants (Doc.

#71) filed on October 8, 2020, but docketed on December 3, 2020. 1

Defendants filed a Response in Opposition (Doc. #73) on December

16, 2020, and plaintiff filed a Reply (Doc. #74) on December 25,

2020.       Plaintiff seeks reconsideration of the Court’s Order (Doc.

#56)       dismissing   United    States   District     Judge   Sheri   Polster

Chappell, the U.S. Court of Appeals Eleventh Circuit, and any

“unnamed      defendant    appeals    court   Judges”   with    prejudice,   and

otherwise directing the filing of a Fourth Amended Complaint.                For




       During the period of time when the Courthouse was closed to
       1

the public, pro se litigants were permitted to use an online portal
for electronic filing. Although the Courthouse is now open, the
portal remains active and this filing was missed as it came in
with several other filings.
Case 2:20-cv-00310-JES-MRM Document 81 Filed 03/16/21 Page 2 of 6 PageID 1193



the reasons set forth below, the Court grants plaintiff’s motion

to reconsider in order to consider the arguments presented by

plaintiff.    After considering those arguments, the Court finds no

reason to change its prior Order (Doc. #56).

       Plaintiff asserts that the Court refuses to acknowledge his

pro se status and the resulting rule that a less stringent pleading

standard is applied.      Plaintiff is incorrect.      The Court was well

aware that plaintiff was proceeding pro se, and that in such a

case the Court holds “the allegations of a pro se complaint to

less    stringent   standards    than   formal    pleadings    drafted   by

lawyers.”    Campbell v. Air Jamaica Ltd., 760 F.3d 1165, 1168 (11th

Cir. 2014). However, “this leniency does not give [a court] license

to serve as de facto counsel for a party, or to rewrite an otherwise

deficient pleading in order to sustain an action.” Id. at 1168-69

(citation omitted).       Application of the less stringent standard

did not, and does not, support the claims against the judges in

this case.

       Plaintiff also objects to the dismissal of the judges with

prejudice as a sanction.        Plaintiff argues that dismissal with

prejudice is a severe sanction, that plaintiff’s conduct in this

case broke no court rule, and as such, the sanction was not

warranted.     This objection is overruled because the dismissal of

the judges in this case was not a sanction for misconduct by

plaintiff.     Dismissal was based on the failure to state, or be



                                   - 2 -
Case 2:20-cv-00310-JES-MRM Document 81 Filed 03/16/21 Page 3 of 6 PageID 1194



able to state, a plausible claim against any of the judicial

officers in light of their absolute judicial immunity.               (Doc. #56,

pp. 1-2.)

      Plaintiff objects that dismissal prior to full discovery is

improper and unwarranted. “Like other forms of official immunity,

judicial immunity is an immunity from suit, not just from ultimate

assessment of damages.”         Mireles v. Waco, 502 U.S. 9, 11 (1991).

Therefore,    discovery    is    precluded    by    the   judicial   immunity.

Additionally, no amount of discovery could have overcome the

defendants' immunity.      The objection is overruled.

      Plaintiff asserts that dismissal with prejudice was erroneous

because (1) plaintiff did not ask for money damages from the

judicial defendants in the current case; and (2) in the 2016 case,

the   judicial   defendants      acted   in   the    clear   absence    of   all

jurisdiction.     (Doc. #71, p. 3.)      Neither argument is meritorious.

      The Court accepts plaintiff’s clarification that he was not

seeking monetary damages against any of the judicial officers.

This does not change the absolute judicial immunity, since a

plaintiff has no claim in federal court against a federal judicial

officer for equitable relief such as injunctive or declaratory

relief.    “Federal judges are immune to injunctive and declaratory

relief.     Bolin v. Story, 225 F.3d 1234, 1242 (11th Cir. 2000).”

Simmons v. Edmondson, 225 F. App’x 787, 788 (11th Cir. 2007).




                                    - 3 -
Case 2:20-cv-00310-JES-MRM Document 81 Filed 03/16/21 Page 4 of 6 PageID 1195



      Plaintiff also asserts that the judges are not entitled to

judicial immunity because they acted in the clear absence of

jurisdiction,    which    would       negate   any   entitlement    to   judicial

immunity.    In the 2016 federal case, which underlies the current

action,    plaintiff     sued    3M    Electronic      Monitoring   based    upon

complete diversity of citizenship, asserting he was a citizen of

Florida and defendant was a citizen of Minnesota, having been both

incorporated    in   Minnesota        and   having   its   principal     place   of

business in Minnesota.          (Clements v. 3M Elec. Monitoring, 2:16-

cv-776-FTM-SPCUAM, Doc. #10, pp. 3-4.)               Both plaintiff’s original

Complaint (id., Doc. #1, pp. 3-4) and his first Amended Complaint

(id., Doc. #8, pp. 3-4) contained the same allegations.                  Plaintiff

now asserts that there was not diversity jurisdiction because 3M

was a citizen of Florida, which results in the judicial officers

acting in the clear absence of jurisdiction and not being entitled

to absolute judicial immunity.

      It is correct that judges are not entitled to immunity when

they act in the “clear absence of all jurisdiction.” Sibley v.

Lando, 437 F.3d 1067, 1070 (11th Cir. 2005).               Plaintiff’s argument

that there was a clear absence of all jurisdiction in this case is

incorrect.     “Judges do not lose their judicial immunity even if

they act in absence of jurisdiction as long as they do not have

knowledge that they lack jurisdiction or act ‘in the face of

clearly valid statutes or case law expressly depriving [them] of



                                       - 4 -
Case 2:20-cv-00310-JES-MRM Document 81 Filed 03/16/21 Page 5 of 6 PageID 1196



jurisdiction.’” Dykes v. Hosemann, 743 F.2d 1488, 1497 (11th Cir.

1984).”    Franklin v. Arbor Station, LLC, 549 F. App’x 831, 834

(11th Cir. 2013).      In all the pleadings before the courts in the

2016 case, plaintiff asserted diversity jurisdiction, and there is

no basis to suggest the judges knew otherwise.

      Additionally, jurisdiction was present in the case.              “It has

long been the case that ‘the jurisdiction of the court depends

upon the state of things at the time of the action brought.’”

Grupo Dataflux v. Atlas Glob. Group, L.P., 541 U.S. 567, 570

(2004).    All challenges to subject-matter jurisdiction premised

upon diversity of citizenship are measured against the state of

facts that existed at the time of filing the case.                    Id.   The

changes now alleged by plaintiff as to defendant’s citizenship

occurred long after the case was filed, and therefore had no impact

on citizenship or the presence of diversity jurisdiction.

      Plaintiff makes an additional argument in support of the

disqualification     of   Day    Pitney,     asserting   that   the   law   firm

committed fraud on the court and/or misrepresented citizenship to

support subject-matter jurisdiction that was not actually present

in the previous case.           The disqualification of counsel was not

discussed in the Court’s prior Order (Doc. #56), and therefore is

not a proper matter for a motion to reconsider.                 A motion for

disqualification of the Day Pitney law firm is pending, and will

be addressed in a separate order.



                                     - 5 -
Case 2:20-cv-00310-JES-MRM Document 81 Filed 03/16/21 Page 6 of 6 PageID 1197



      Accordingly, it is hereby

      ORDERED:

      Plaintiff's Motion to Reconsider Dismissal With Prejudice of

Judicial Defendants (Doc. #71) is GRANTED.             After considering

plaintiff’s arguments, the Court finds no reason to change its

prior Order (Doc. #56).

      DONE and ORDERED at Fort Myers, Florida, this             16th    day

of March, 2021.




Copies:
Plaintiff
Counsel of Record




                                   - 6 -
